EXHIBIT 10.3

 

I/OMAGIC CORPORATION

 

1999 INCENTIVE AND NONSTATUTORY STOCK OPTION PLAN

 

1. Purpose

 

This Incentive and Nonstatutory Stock Option Plan. (the “Plan”) is intended to
further the growth and financial success of I/OMAGIC CORPORATION, a Nevada
corporation (the “Corporation”) by providing additional incentives to selected
employees, directors, and consultants of the Corporation or parent corporation
or subsidiary corporation of the Corporation as those terms are defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”) (such parent corporations and subsidiary corporations hereinafter
collectively referred to as “Affiliates”) so that such employees, directors, and
consultants may acquire or increase their proprietary interest in the
Corporation. Stock options granted under, the Plan (hereinafter “Options”) may
be either “Incentive Stock Options,” as defined in Section 422A of the Code and
any regulations promulgated under said Section, or “Nonstatutory Options” at the
discretion of the Board of Directors of the Corporation (the “Board”) and as
reflected in the respective written stock option agreements granted pursuant
hereto.

 

2. Administration

 

The Plan shall be administered by the Board of Directors of the Corporation;
provided however, that the Board may delegate such administration to a committee
of not fewer than three (3) members (the “Committee”), at least two (2) of whom
are members of the Board and all of whom are disinterested administrators, as
contemplated by Rule 16b-3 promulgated under the Securities Exchange Act of
1934, as amended (“Rule 16b-3”); and provided further, that the foregoing
requirement for disinterested administrators shall not apply prior to the date
of the first registration of any of the securities of the Corporation w1der the
Securities Act of 1933, as amended (the “Act”).

 

Subject to the provisions of the Plan, the Board and/or the Committee shall have
authority to (a) grant, in its discretion, Incentive Stock Options in accordance
with Section 422A of the Code or Nonstatutory Options; (b) determine in good
faith the fair market value of the stock covered by an Option; (c) determine
which eligible persons shall be granted Options and the number of shares t0 be
covered thereby and the term thereof; d) construe and interpret the Plan; (e)
promulgate, amend and rescind rules and regulations relating to its
administration, and correct defects, omissions, and inconsistencies in the Plan
or any Option; (f) consistent with the Plan and with the consent of the
optionee, as appropriate, amend any outstanding Option or amend the exercise
date or dates thereof; (g) determine the duration and purpose of leaves of
absence which may be granted to optionholders without constituting termination
of their employment for the purpose of the Plan; and (h) make all other
determinations necessary or advisable for the Plan’s administration. The
interpretation and construction by the Board of any provisions of the Plan of or
any Option shall be conclusive and final No member of the Board or the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Option.

 

 

1



--------------------------------------------------------------------------------

3. Eligibility

 

The persons who shall be eligible to receive Options shall be key employees,
directors, and consultants of the Corporation or any of its Affiliates
(“Optionees”). The term consultant shall mean any person who is engaged by the
Corporation to render services and is compensated for such services, and any
director of the Corporation whether or not compensated for such services;
provided that, if the Corporation registers any of its securities pursuant to
the Act, the term consultant shall thereafter not include directors who are not
compensated for their services or are paid only a director fee by the
Corporation.

 

(a) Incentive Stock Options. Incentive Stock Options may only be issued to
emp1oyees of the Corporation or its Affiliates. Incentive Stock Options may be
granted to officers, whether or not they are directors, but a director shall not
be granted an Incentive Stock Option unless such director is also an employee of
the Corporation. Payment of a director fee shall not be sufficient to constitute
employment by the Corporation. Any grant of option to an officer or director of
the Corporation subsequent to the first registration of any of the securities of
the Corporation under the Act shall comply with the requirements of Rule 16b-3.
An optionee may hold more than one Option.

 

The Corporation shall not grant an Incentive Stock Option under the Plan to any
employee if such grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all options granted
to such employee under the Plan or any other stock option plan maintained by the
Corporation or any Affiliate, with respect to shares of stock having an
aggregate fair market value, determined as of the date of the Option is granted,
in excess of $100,000. Should it be determined that an Incentive Stock Option
granted under the Plan exceeds such maximum for any reason other than a failure
in good faith to value the stock subject to such option, the excess portion of
such option shall be considered a Nonstatutory Option. If, for any reason, an
entire option does not qualify as an Incentive Stock Option by reason of
exceeding such maximum, such option shall be considered a Nonstatutory Option.

 

(b) Nonstatutory Option. The provisions of the foregoing Section 3(a) shall not
apply to any option designated as a “Nonstatutory Stock Option Agreement” or
which sets forth the intention of the Parties that the option be a Nonstatutory
Option.

 

4. Stock

 

The stock subject to Options shall be the shares of the Corporation’s authorized
but unissued or reacquired Common Stock (the “Stock”).

 

(a) Number of Shares. Subject to adjustment as provided in Paragraph 5(i) of
this Plan, the total number of shares of Stock which may be purchased through
exercise of Options granted under this Plan shall not exceed one mil1ion five
hundred thousand (1,500,000) shares. If any Option shall for any reason
terminate or expire, any shares allocated thereto but remaining unpurchased upon
such expiration or termination shall again be available for the grant of Options
with respect thereto under this Plan as though no Option had been granted with
respect to such shares.

 

 

2



--------------------------------------------------------------------------------

(b) Reservation of Shares. The Corporation shall reserve and keep available at
all times during the term of the Plan such number of shares as shall be
sufficient to satisfy the requirements of the Plan. If, after reasonable
efforts, which efforts shall not include the registration of the Plan or Options
under the Act, the Corporation is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Corporation for the lawful issuance of shares hereunder, the Corporation
shall be relieved of any liability with respect to its failure to issue and sell
the shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

5. Terms and Conditions of Options

 

Options granted hereunder shall be evidenced by agreements between the
Corporation and the respective Optionees, in such form and substance as the
Board or Committee shall from time to time approve. Such agreements need not be
identical, and in each case may include such provisions as the Board or
Committee may determine, but all such agreements shall be subject to and limited
by the following terms and conditions:

 

(a) Number of Shares: Each Option shall state the number of shares to which it
pertains.

 

(b) Option Price: Each Option shall state the Option Price, which shall be
determined as follows:

 

(i) Any Option granted to a person who at the time the Option is granted owns
(or is deemed to own pursuant to Section 424(d) of the Code) stock possessing
more than ten percent (10%) of the total combined voting power of value of all
classes of stock of the Corporation, or of any Affiliate, (“Ten Percent Holder”)
shall have an Option Price of no less than one hundred ten percent (110%) of the
fair market value of the common stock as of the date of grant; and

 

(ii) Incentive Stock Options granted to a person who at the time the Option is
granted is not Ten Percent Holder shall have an Option price of no less than one
hundred percent (100%) of the fair market value of the common stock as of the
date of grant:

 

(iii) Nonstatutory Options granted to a person who at the time the Option is
granted is not a Ten Percent Holder shall have an Option Price determined by the
Board as of the date of grant.

 

For the purposes of this paragraph 5(b), the fair market value shall be as
determined by the Board, in good faith, which determination shall be conclusive
and binding; provided however, that if there is a public market for such stock,
the fair market value per share shall be the average of the bid and asked prices
(or the closing price if such stock is listed on the NASDAQ National Market
System) on the date of grant of the Option, or if listed on a stock exchange,
the closing price on such exchange on such date of grant.

 

3



--------------------------------------------------------------------------------

(c) Medium and Time of Payment: To the extent permissible by applicable law, the
Option price shall be paid, at the discretion of the Board, at either the time
of grant or “the time of exercise of the Option (i) in cash or by check, (ii) by
delivery of other common stock of the Corporation, provided such tendered stock
was not acquired directly or indirectly from the Corporation, or, if acquired
from the Corporation, has been held by the Optionee for more than six (6)
months, (iii) by the Optionee’s promissory note in a form satisfactory to the
Corporation and bearing interest at a rate determined by the Board, in its sole
discretion, but in no event less than 6% per annum, or (iv) such other form of
legal consideration permitted by the Nevada Revised Statutes and case law
related thereto as may be acceptable to the Board.

 

(d) Term and Exercise of Options; Any Option granted to an Employee of the
Corporation shall become exercisable over a period of no longer than ten (10)
years and no less than twenty percent (20%) of the shares covered thereby shall
become exercisable annually. No Incentive Stock Option shall be exercisable, in
whole or in part, prior to one (1) year from the date it is granted unless the
Board shall specifically determine otherwise, as provided herein. In no event
shall any Option be exercisable after the expiration of ten (10) years from the
date it is granted, and no Incentive Stock Option granted to a Ten Percent
Holder shall, by its terms, be exercisable after the expiration of ten (10)
years from the date of the Option. Unless otherwise specified by the Board or
the Committee in the resolution authorizing such option, the date of grant of an
Option shall be deemed to be the date upon which the Board or the Committee
authorizes the granting of such Option, Each Option shall be exercisable to the
nearest whole share, in installments or otherwise, as the respective option
agreements may provide. During the lifetime of an Optionee, the Option shall be
exercisable only by the Optionee and shall not be assignable or transferable by
the Optionee, and no other person shall acquire any rights therein. To the
extent not exercised, installments (if more than one) shall accumulate, but
shall be exercisable, in whole or in part, only during the period for exercise
as stated in the option agreement, whether or not other installments are then
exercisable.

 

(e) Termination of Status as Employee, Director, or Consultant: If Optionee’s
status as an employee, director, or consultant shall terminate for any reason
other than Optionee’s death, then the Optionee (or if the Optionee shall die
after such termination, but prior to exercise, Optionee’s personal
representative or the person entitled to succeed to the Option) shall have the
right to exercise the portions of any such termination, in whole or in part, at
any time within thirty (30) days after such termination (or in the event
Optionee’s termination was caused permanent disability [within the meaning of
Section 22(e)(3) of the Code) this 30 day period shall be extended to six (6)
months] of “termination for good cause” as that term is defined under the Nevada
Revised Statutes and case law related thereto, such shorter period as the option
agreement may specify, but not less than three (3) days or the remaining term of
the Option, whichever is the lesser; provided, however, that with respect to
Nonstatutory Options, the Board may specify such longer period, not to exceed
one hundred eighty (180) days, for exercise following termination as the Board
deems reasonable and appropriate. The Option may be exercised only with respect
to installments that the Optionee could have exercised at the date of
termination of employment. Nothing contained herein or in any Option granted
pursuant hereto shall be construed to affect or restrict in any way the right of
the Corporation to terminate the Optionee with or without cause.

 

 

4



--------------------------------------------------------------------------------

(f) Death of Optionee: If an Optionee dies while employed or engaged as a
director or consultant by the Corporation or an Affiliate, the portion of such
Optionee’s Option or Options which were exercisable at the date of death may be
exercised, in whole or in part, by the estate of the decedent or by a person
succeeding to the right to exercise such Option or Options, at any time within
the remaining term of this Option, but only to the extent, that Optionee could
have exercised this Option as of the date of Optionee’s death; provided, in any
case, that this Option may be so exercised only to the extent that this Option
has not previously been exercised by Optionee.

 

(g) Nontransferability of Option: No Option shall be transferable by the
Optionee, except by will or by the laws of descent and distribution.

 

(h) Recapitalization: Subject to any required action by the stockholders, the
number of shares of common stock covered by each outstanding Option, and the
price per. share thereof set forth in each such Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of common
stock of the Corporation resulting from a subdivision Of consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares affected without receipt of consideration by the
Corporation.

 

Subject to any required action by the stockholders, if the Corporation shall be
the surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of common stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation. A dissolution or liquidation
of the Corporation or a merger or consolidation in which the Corporation is not
the surviving entity shall cause each outstanding Option to terminate on the
effective date of such dissolution, liquidation, merger or consolidation. In
such event, if the entity which shall be the surviving entity does not tender to
Optionee an offer, for which it has no obligation to do so, to substitute for
any unexercised Option a. stock option or capital stock of such surviving
entity, as applicable, which on an equitable basis shall provide the Optionee
with substantially the same economic benefit as such unexercised Option, then
the Board may grant to such Optionee, but shall not be obligated to do so, the
right for a period commencing thirty (30) days prior to and ending immediately
prior to such dissolution, liquidation, merger or consolidation or during the
remaining term of the Option, whichever is the lesser, to exercise any unexpired
Option or Options, without regard to the installment provisions of Paragraph
5(d) of this Plan; provided, that any such right granted shall be granted to all
Optionees not receiving an offer to substitute on a consistent basis, and
provided further, that any such exercise shall be subject to the consummation of
such dissolution, liquidation, merger or consolidation.

 

In the event of a change in the common stock of the Corporation as presently
constituted, which is limited to a change of all of its authorized shares
without par value into the same number of shares with a par value, the shares
resulting from any such change shall be deemed to be the common stock within the
meaning of this Plan,

 

To the extent that the foregoing adjustments relate to stock or securities of
the Corporation, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided in this Paragraph 5(h), the Optionee

 

5



--------------------------------------------------------------------------------

shall have no rights by reason of any subdivision or consolidation of shares of
stock or any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class, and the number or price
of shares of common stock subject to any Option shall not be affected by, and no
adjustment shall be made by reason of, any dissolution, liquidation, merger or
consolidation, or any issue by the Corporation of shares of stock of any class
or securities convertible into shares of stock of any class.

 

The grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Corporation to make any adjustments, reclassifications,
reorganizations or charges in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.

 

(i) Rights as a Stockholder: An Optionee shall have no rights as a stockholder
with respect to any shares covered by an Option until the date of the issuance
of a stock certificate to Optionee for such shares. No adjustment shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as expressly provided in
Paragraph 5(h) hereof.

 

(j) Modification, Acceleration, Extension and Renewal of Options: Subject to the
terms and conditions and within the limitations of the Plan, the Board may
modify an Option, or once an Option is exercisable, accelerate the rate at which
it may be exercised, and may extend or renew outstanding Options granted under
the Plan or accept the surrender of outstanding Options (to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
for such Options, provided such action is permissible under Section 422A of the
Code and the Nevada Revised Statutes and case law related thereto.

 

Notwithstanding the foregoing provisions of this Paragraph 5(j), however, no
modification of an Option shall, without the consent of the Optionee, alter to
the Optionee’s detriment or impair any rights or obligations under any Option
theretofore granted under the Plan.

 

(k) Investment Intent: Unless and until the issuance and sale of the shares
subject to the Plan are registered under the Act, each Option under the Plan
shall provide that the purchases of stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the stock have
been registered under the Act, each Option shall provide that no shares shall be
purchased upon the exercise of such Option unless and until (i) any then
applicable requirements of state and federal laws and regulatory agencies shall
have been fully complied with to the satisfaction of the Corporation and its
counsel, and (ii) if requested to do so by the Corporation, the person
exercising the Option shall (i) give written assurances as to knowledge and
experience of such person (or a representative employed by such person) in
financial and business matters and the ability of such person (or
representative) to evaluate the merits and risks of exercising the Option, and
(H) execute and deliver to the Corporation a letter of investment intent, all in
such form and substance as the Corporation may require. If shares are issued

 

6



--------------------------------------------------------------------------------

upon exercise: of an Option without registration under the Act, subsequent
registration of such shares shall relieve the purchaser thereof of any
investment restrictions or representations made upon the exercise of such
Options.

 

(1) Exercise Before Exercise Date: At the discretion of the Board, the Option
may, but need not, include a provision whereby the Optionee may elect to
exercise all or any portion of the Option prior to the stated exercise date of
the Option or any installment thereof. Any shares so purchased prior to the
stated exercise date shall be subject to repurchase by the Corporation upon
termination of Optionee’s employment as contemplated by Paragraphs 5(e) and 5(f)
hereof prior to the exercise date stated in the Option and such other
restrictions and conditions as the Board or Committee may deem advisable.

 

(m) Other Provisions: The Option agreements authorized under this Plan shall
contain such other provisions, including, without limitation, restrictions upon
the exercise of the Options, as the Board or the Committee shall deem advisable.
Shares shall not be issued pursuant to the exercise of an Option, if the
exercise of such Option or the issuance of shares thereunder would violate, in
the opinion of legal counsel for the Corporation, the provisions of any
applicable law or the rules or regulations of any applicable governmental or
administrative agency or body, such as the Act, the Securities Exchange Act of
1934, as amended, the rules promulgated under the foregoing or the rules and
regulations of any exchange upon which the shares of the Corporation ate listed.

 

6. Availability of Information

 

During the term of the Plan and any additional period during which an Option
granted pursuant to the Plan shall be exercisable, the Corporation shall make
available, not later than one hundred and twenty (120) days following the close
of each of its fiscal years, such financial and other information regarding the
Corporation as is required by the bylaws of the Corporation and applicable law
to be furnished in an annual report to the stockholders of the Corporation.

 

7. Effectiveness of Plan: Expiration

 

Subject to approval by the stockholders of the Corporation, this Plan shall be
deemed effective as of the date it is adopted by the Board. The Plan shall
expire on February 3, 2009, out such expiration shall not affect the validity of
outstanding Options.

 

8. Amendment and Termination of the Plan

 

The Board may, insofar as permitted by law, from time to time, with respect to
any shares at the time not subject to Options, suspend or terminate the Plan or
revise or amend it in any respect whatsoever, except that without the approval
of the stockholders of the Corporation, no such revision or amendment shall (i)
increase the number of shares subject to the Plan, (ii) decrease the price at
which Options may be granted. (iii) materially increase the benefits to
Optionees, or (iv) change the class of persons eligible to receive Options under
this Plan; provided, however, no such action shall alter or impair the rights
and obligations under any Option outstanding as of the date thereof without the
written consent of the Optionee thereunder. No Option may be granted while the
Plan is suspended

 

7



--------------------------------------------------------------------------------

or after it is terminated, but the rights and obligations under any Option
granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan.

 

9. Indemnification of Board

 

In addition to such other rights or indemnifications as they may have as
directors or otherwise, and to the extent allowed by applicable law, the members
of the Board and the Committee shall be indemnified by the Corporation against
the reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, action, suit or
proceeding, or in connection with any appeal thereof, to which they or any of
them may be a party by reason of any action taken, or failure to act, under or
in convection with the Plan or any Option granted thereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Corporation) or paid by them in
satisfaction of a judgment in any such claim, action, suit or proceeding, except
in any case in relation to matters as to which it shall be adjudged in such
claim, action, suit or proceeding that such Board member is liable for
negligence or misconduct in the performance of his or her duties; provided that
within sixty (60) days after institution of any such action, suit or Board
proceeding the member involved shall offer the Corporation, in writing, the
opportunity, at its own expense, to handle and defend the same.

 

10. Application of Funds

 

The proceeds received by the Corporation from the sate of common stock pursuant
to the exercise of Options will be used for general corporate purposes.

 

11. No Obligation to Exercise Option

 

The granting of an Option shall impose no obligation upon the Optionee to
exercise such Option.

 

12. Notices

 

All notice, requests, demand, and other communications pursuant this Plan shall
be in writing and shall be deemed to have been duly given on the date of service
if served personally on the party to whom notice is to be given, or on the third
day following the mailing thereof to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid.

 

13. Financial Statements

 

Optionees under this Plan shall receive financial statements mutually regarding
the Corporation during the period the options are outstanding. The financial
statements provided need not comply with Title 10, Section 260.613 of the
California Code of Regulations.

 

8



--------------------------------------------------------------------------------

The foregoing Incentive and Nonstatutory Stock Option Plan was duly adopted and
approved by the Board of Directors on February 3, 1999, and approved by the
Shareholders of the Corporation effective February 3, 1999.

 

Tony Shahbaz, Secretary

 

9